     Case 1:20-cv-00645-DAD-JDP Document 18 Filed 06/05/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL A. YOCOM,                                    Case No. 1:20-cv-00645-DAD-JDP
12                        Petitioner,                      FINDINGS AND RECOMMENDATIONS TO
                                                           DISMISS FIRST AMENDED PETITION FOR
13            v.                                           FAILURE TO EXHAUST
14    ATTORNEY GENERAL,                                    OBJECTIONS DUE IN FOURTEEN DAYS
15                        Respondent.                      ECF No. 15
16

17           Petitioner Michael A. Yocom, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF No. 1. On May 11, 2020, we issued findings and

19   recommendations to dismiss the petition for failure to exhaust. ECF No. 10. In response,

20   petitioner moved to file an amended petition. ECF No. 11. We granted him leave to do so and

21   accordingly vacated our May 11, 2020 findings and recommendations. ECF Nos. 12, 14.

22   Petitioner’s first amended petition, ECF No. 15, is now before us for review under Rule 4 of the

23   Rules Governing Section 2254 Cases. Under Rule 4, a district court must dismiss a habeas

24   petition if it “plainly appears” that the petitioner is not entitled to relief. See Valdez v.

25   Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th

26   Cir. 1998).

27

28
                                                          1
     Case 1:20-cv-00645-DAD-JDP Document 18 Filed 06/05/20 Page 2 of 3

 1   Discussion

 2           In his amended petition, just as in his original petition, petitioner states that his direct

 3   appeal is pending before the state court. See ECF No. 15 at 2; People v. Yocom, No. F077786

 4   (Cal. Ct. App. July 13, 2018). In Younger v. Harris, 401 U.S. 37, 44 (1971), the Supreme Court

 5   held that a federal court generally cannot interfere with pending state criminal proceedings. This

 6   holding, commonly referred to as the Younger abstention doctrine, is based on the principle of

 7   federal-state comity. See id. In the habeas context, “[w]here . . . no final judgment has been

 8   entered in state court, the state court proceeding is plainly ongoing for purposes of Younger.”

 9   Page v. King, 932 F.3d 898, 902 (9th Cir. 2019). Therefore, when an appeal of a state criminal

10   conviction is pending, “a would-be habeas corpus petitioner must await the outcome of his appeal

11   before his state remedies are exhausted, even where the issue to be challenged in the writ of

12   habeas corpus has been finally settled in the state courts.” Sherwood v. Tomkins, 716 F.2d 632,

13   634 (9th Cir. 1983); see Henderson v. Johnson, 710 F.3d 872, 874 (9th Cir. 2013) (“[A] district

14   court may not adjudicate a federal habeas petition while a petitioner’s direct state appeal is

15   pending.” ). Accordingly, we recommend that the petition be dismissed without prejudice to

16   refiling after the direct appeal is final.1

17   Certificate of Appealability

18           A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

19   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

20   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing § 2254 Cases requires a
21   district court to issue or deny a certificate of appealability when entering a final order adverse to a

22   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

23   Cir. 1997). A certificate of appealability will not issue unless a petitioner makes “a substantial

24   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires

25
     1
26     Petitioner is forewarned that absent rare circumstances, a federal habeas petition must be filed
     within one year of “the date on which the judgment became final by the conclusion of direct
27   review or the expiration of the time for seeking such review,” 28 U.S.C. § 2244(d)(1)(A), and that
     his filing of the instant petition does not toll AEDPA’s statute of limitations, see Duncan v.
28   Walker, 533 U.S. 167, 181 (2001).
                                                         2
     Case 1:20-cv-00645-DAD-JDP Document 18 Filed 06/05/20 Page 3 of 3

 1   the petitioner to show that “jurists of reason could disagree with the district court’s resolution of

 2   his constitutional claims or that jurists could conclude the issues presented are adequate to

 3   deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord Slack v.

 4   McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial showing of the

 5   denial of a constitutional right. Thus, we recommend that the court not issue a certificate of

 6   appealability.

 7   Findings and Recommendations

 8            For the foregoing reasons, we recommend that the court dismiss the petition. ECF No. 15.

 9   These findings and recommendations are submitted to the U.S. district judge presiding over the

10   case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within fourteen days of the service of

11   the findings and recommendations, the parties may file written objections to the findings and

12   recommendations with the court and serve a copy on all parties. That document must be

13   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

14   district judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

15
     IT IS SO ORDERED.
16

17
     Dated:      June 5, 2020
18                                                       UNITED STATES MAGISTRATE JUDGE
19

20   No. 206.
21

22

23

24

25

26
27

28
                                                        3
